
	
		I
		112th CONGRESS
		1st Session
		H. R. 1620
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Kind (for
			 himself, Mr. Bishop of Utah,
			 Mr. Connolly of Virginia,
			 Mr. Chaffetz,
			 Mrs. Lummis, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To improve Federal land management, resource
		  conservation, environmental protection, and use of Federal real property, by
		  requiring the Secretary of the Interior to develop a multipurpose cadastre of
		  Federal real property and identifying inaccurate, duplicate, and out-of-date
		  Federal land inventories, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Asset Inventory Reform
			 Act of 2011.
		2.Cadastre of
			 federal land
			(a)In
			 GeneralThe Secretary shall develop a multipurpose cadastre of
			 Federal real property to assist with Federal land management, resource
			 conservation, environmental protection, and use of real property.
			(b)Cost-SharingThe
			 Secretary may enter into cost-sharing agreements with States to include any
			 non-Federal lands in a State in the cadastre. The Federal share of any such
			 cost agreement shall not exceed 50 percent of the total cost to a State for the
			 development of the cadastre of non-Federal lands in the State.
			(c)Consolidation
			 and ReportNot later than 180 days after the date of the
			 enactment of this Act, the Secretary shall submit a report to the Committee on
			 Natural Resources of the House of Representatives and the Committee on Energy
			 and Natural Resources of the Senate on—
				(1)the existing real
			 property inventories or any components of any cadastre currently authorized by
			 law or conducted by the Department of the Interior, the statutory authorization
			 for such, and the amount expended by the Federal Government for each such
			 activity in fiscal year 2010;
				(2)the existing real
			 property inventories or any components of any cadastre currently authorized by
			 law or conducted by the Department of the Interior that will be eliminated or
			 consolidated into the multipurpose cadastre authorized by this Act;
				(3)the existing real
			 property inventories or any components of a cadastre currently authorized by
			 law or conducted by the Department of the Interior that will not be eliminated
			 or consolidated into the multipurpose cadastre authorized by this Act, together
			 with a justification for not terminating or consolidating such in the
			 multipurpose cadastre authorized by this Act;
				(4)the use of
			 existing real property inventories or any components of any cadastre currently
			 conducted by any unit of State or local government that can be used to identify
			 Federal real property within such unit of government;
				(5)the cost-savings
			 that will be achieved by eliminating or consolidating duplicative or unneeded
			 real property inventories or any components of a cadastre currently authorized
			 by law or conducted by the Department of the Interior that will become part of
			 the multipurpose cadastre authorized by this Act; and
				(6)recommendations
			 for any legislation necessary to increase the cost-savings and enhance the
			 effectiveness and efficiency of replacing, eliminating, or consolidating real
			 property inventories or any components of a cadastre currently authorized by
			 law or conducted by the Department of the Interior.
				(d)Coordination
				(1)In
			 generalIn carrying out this section, the Secretary shall—
					(A)participate,
			 pursuant to section 216 of Public Law 107–347, in the establishment of such
			 standards and common protocols as are necessary to assure the interoperability
			 of geospatial information pertaining to the cadastre for all users of such
			 information;
					(B)coordinate with,
			 seek assistance and cooperation of, and provide liaison to the Federal
			 Geographic Data Committee pursuant to Office of Management and Budget Circular
			 A–16 and Executive Order 12906 for the implementation of and compliance with
			 such standards as may be applicable to the cadastre;
					(C)make the cadastre
			 interoperable with the Federal Real Property Profile established pursuant to
			 Executive Order 13327;
					(D)integrate with and
			 leverage to the maximum extent practicable current cadastre activities of units
			 of State and local government; and
					(E)use contracts with
			 the private sector, to the maximum extent practicable, to provide such products
			 and services as are necessary to develop the cadastre.
					(2)Contracts
			 considered surveying and mappingContracts entered into under
			 paragraph (1)(E) shall be considered surveying and mapping
			 services as such term is used and as such contracts are awarded in accordance
			 with the selection procedures in title IX of the Federal Property and
			 Administrative Services Act of 1949 (40 U.S.C. 1101 et seq.).
				3.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(2)CadastreThe
			 term cadastre means an inventory of real property of the Federal
			 Government developed through collecting, storing, retrieving, or disseminating
			 graphical or digital data depicting natural or man-made physical features,
			 phenomena, or boundaries of the earth and any information related thereto,
			 including surveys, maps, charts, satellite and airborne remote sensing data,
			 images, and services, with services performed by professionals such as
			 surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and
			 other such services of an architectural or engineering nature including the
			 following data layers:
				(A)A reference frame
			 consisting of a geodetic network.
				(B)A series of
			 current, accurate large scale maps.
				(C)A cadastral
			 boundary overlay delineating all cadastral parcels.
				(D)A system for
			 indexing and identifying each cadastral parcel.
				(E)A series of land
			 data files, each including the parcel identifier, which can be used to retrieve
			 information and cross reference between and among other data files, which
			 contains information about the use, value, assets and infrastructure of each
			 parcel, and shall also designate any parcels that the Secretary determines can
			 be better managed through ownership by a non-Federal entity including but not
			 limited to State government, local government, Tribal government, nonprofit
			 organizations, or the private sector.
				(3)Real
			 propertyThe term real property means real estate
			 consisting of land, buildings, crops, forests, or other resources still
			 attached to or within the land or improvements or fixtures permanently attached
			 to the land or a structure on it, including any interest, benefit, right, or
			 privilege in such property.
			
